Citation Nr: 1520137	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea.  

2.  Entitlement to increased initial ratings for the postoperative residuals of a pineal cytoma, rated 60 percent from July 31, 1997; 100 percent under the provisions of 38 C.F.R. § 4.30 from August 1, 1997, to November 30, 1997; and 10 percent thereafter (excepting those period in which the Veteran participated in further periods of active duty.)  


WITNESSES AT HEARINGS ON APPEAL

Appellant, M. W.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to August 1991, from February 2003 to September 2003, and from September 2007 to January 2008. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2003 supplemental statement of the case (SSOC) the RO denied claims of entitlement to service connection for a brain tumor, to include a pineal gland tumor, and a chronic skin disorder to include shingles.  The December 2003 SSOC expanded the issues on appeal to include the issue of service connection for an immune system disorder, manifested by symptoms of malaise, night sweats, lymphadenopathy and recurrent shingles.  In July 2005, and April 2006, the Board remanded the claim.  In May 2009, the Board denied the claim.  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's May 2009 decision.  In January 2012, the Court issued an Order vacating the May 2009 Board decision.  In March 2012, the Board remanded the claim for additional development. 

In January 2006, the Veteran was afforded a hearing before the undersigned Veterans Law Judge. The Veteran had previously testified at a personal hearing before the RO. 

In a May 2012 rating decision, the RO granted service connection for shingles and a pineal gland tumor.  The Veteran appealed the initial rating assigned for the pineal gland tumor only.  In December 2014, the Veteran testified at a hearing on this issue at the RO.  

In October 2012, the Board again denied the Veteran's claim of service connection and it was appealed to the Court.  In September 2013, the Court again remanded the case to the Board pursuant to a JMR wherein the parties agreed in part that a medical opinion utilized by the Board as a basis for the denial was inadequate and that a new medical opinion was necessary.  

In May 2014, the Board again remanded the issue of service connection for a chronic immune system disorder so that a supplemental medical opinion could be obtained from the VA examiner whose opinion had been found inadequate in the JMR.  While this was accomplished, the Veteran has requested that a new examination be performed by an examiner who has not yet evaluated the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Regarding the issue of service connection for a chronic immune system disorder, it is noted that review of the record shows several medical opinions from private physicians who support the Veteran's contention that this disability was aggravated during her third period of military service, and several medical opinions received from VA examiners, including an evaluation of the Veteran's medical records from a physician of the Veterans Health Administration (VHA).  As noted above, JMR's have found the examinations inadequate for rating purposes.  In May 2014, the Board remanded the case so that the VA examiner who evaluated the Veteran's chronic immune system disorder in May 2012 could provide additional rationale for the negative nexus opinion that was rendered.  This was accomplished in July 2014, but the Veteran has objected to having the same examiner review the record, setting forth several reasons for her objection.  In order to provide the Veteran every consideration, the Board with accede to her request.  Cousino v. Derwinski, 1 Vet. App. 536 (1991) (Where there is a wide diversity of medical opinion, an additional examination should be performed.)  

Regarding the issue of the initial rating for the postoperative residuals of a pineal cytoma, the Veteran contends that a higher initial rating is warranted because an August 1997 pathology report documents malignancy of the tumor.  The Board does not find a specific mention of malignancy in the pathology report, but the Board may not rely on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, it is found that a medical opinion regarding the presence of malignancy is necessary prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination by an appropriate VA examiner, who has not previously examined the Veteran, if possible, to ascertain the current nature and etiology of any chronic immune system disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, had its onset during or is otherwise related to the Veteran's first period of service or was aggravated by the Veteran's second or third periods of service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

The examiner should discuss and reconcile, to the extent possible, any differences of opinions in private and VA opinions in the record.  All pertinent clinical records should be reviewed/discussed, as necessary.

2.  The AOJ should arrange for the Veteran's medical records to be examined and an opinion rendered regarding whether the pathology reports from the Veteran's August 1997 surgery and all pertinent subsequent medical records reflect malignancy in any part of the tumor that was surgically removed.  The claims folder must be made available for review in connection with this medical opinion.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE) 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

